

 
Exhibit 10.4
 
PLEDGE AND SECURITY AGREEMENT
 
MADE BY
 
INSITE VISION INCORPORATED
 
TO
 
U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE
 
DATED AS OF FEBRUARY 21, 2008


--------------------------------------------------------------------------------


 
Table of Contents
 

   
Page
   
ARTICLE I
RULES OF CONSTRUCTION AND DEFINED TERMS
     
Section 1.1
Rules of Construction and Defined Terms
1
   
ARTICLE II
PLEDGE
       
Section 2.1
Pledge
2
     
ARTICLE III
DELIVERY OF ISSUER PLEDGED COLLATERAL
       
Section 3.1
Delivery of Issuer Pledged Collateral
2
Section 3.2
Recording of Lien
3
Section 3.3
Capital Securities
3
     
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
       
Section 4.1
Representations and Warranties
3
     
ARTICLE V
SUPPLEMENTS; FURTHER ASSURANCES
       
Section 5.1
Supplements
5
Section 5.2
Further Assurances
5
     
ARTICLE VI
COVENANTS
       
Section 6.1
No Liens
6
Section 6.2
Notices
6
Section 6.3
Voting Rights
6
Section 6.4
Dividends and Distributions
7
Section 6.5
Capital Securities
7
Section 6.6
Legal Existence
7
Section 6.7
Compliance with Laws
7
Section 6.8
Taxes
7
Section 6.9
Modifications
8
Section 6.10
No Liquidation
8
Section 6.11
Monies Held in Trust
8

 
i

--------------------------------------------------------------------------------


 
Section 6.12
No Claims
8

 
ARTICLE VII
TRUSTEE APPOINTED ATTORNEY-IN-FACT
     
Section 7.1
Trustee Appointed Attorney-In-Fact
8
ARTICLE VIII
REASONABLE CARE
       
Section 8.1
Reasonable Care
9
     
ARTICLE IX
NO LIABILITY
       
Section 9.1
No Liability
9
     
ARTICLE X
REMEDIES UPON EVENT OF DEFAULT
       
Section 10.1
Remedies Upon Event of Default
9
     
ARTICLE XI
PURCHASE OF THE ISSUER PLEDGED COLLATERAL
       
Section 11.1
Purchase of the Issuer Pledged Collateral
12
     
ARTICLE XII
EXPENSES
       
Section 12.1
Expenses
12
     
ARTICLE XIII
NO WAIVER; REMEDIES
       
Section 13.1
No Waiver; Remedies
12
     
ARTICLE XIV
AMENDMENTS
       
Section 14.1
Amendments
13
     
ARTICLE XV
RELEASE; TERMINATION
       
Section 15.1
Release; Termination
13
     
ARTICLE XVI
NOTICES
       
Section 16.1
Notices
13
     
ARTICLE XVII
CONTINUING SECURITY INTEREST
       
Section 17.1
Continuing Security Interest
14


ii

--------------------------------------------------------------------------------




Article XVIII
SECURITY INTEREST ABSOLUTE
     
Section 18.1
Security Interest Absolute
14
     
Article XIX
INDEMNITY
     
Section 19.1
Indemnity
15
     
Article XX
OBLIGATIONS SECURED BY ISSUER PLEDGED COLLATERAL
     
Section 20.1
Obligations Secured by Issuer Pledged Collateral
15
     
Article XXI
SEVERABILITY
     
Section 21.1
Severability
15
     
Article XXII
COUNTERPARTS; EFFECTIVENESS
     
Section 22.1
Counterparts; Effectiveness
16
     
Article XXIII
REINSTATEMENT
     
Section 23.1
Reinstatement
16
     
Article XXIV
SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL
     
Section 24.1
SUBMISSION TO JURISDICTION.
16
     
Article XXV
GOVERNING LAW
     
Section 25.1
GOVERNING LAW
17
     
Article XXVI
TABLE OF CONTENTS AND HEADINGS
     
Section 26.1
Table of Contents and Headings
17
     
Annex A
Rules of Construction and Defined Terms
 


iii

--------------------------------------------------------------------------------



PLEDGE AND SECURITY AGREEMENT
 
This PLEDGE AND SECURITY AGREEMENT, dated as of February 21, 2008, is made by
INSITE VISION INCORPORATED, a Delaware corporation, in favor of U.S. Bank
National Association, a national banking association, as the Trustee under the
Indenture, as grantee hereunder.
 
WITNESSETH:
 
WHEREAS, pursuant to the Purchase and Sale Agreement, contemporaneous with the
execution and delivery of this Pledge and Security Agreement, the Parent has
sold, transferred, conveyed, assigned, contributed and granted all of the
Purchased Assets to the Issuer, in consideration of the payment by the Issuer to
the Parent of the Cash Purchase Price and the issuance by the Issuer to the
Parent of all of the Capital Securities of the Issuer owned by the Parent;
 
WHEREAS, in order to secure the repayment of the Original Class A Notes issued
by the Issuer pursuant to the Indenture, the Issuer shall grant a security
interest in certain of its property and rights to the Trustee for the benefit of
the Noteholders, including Royalty Payments actually made by Inspire under the
Inspire License Agreement (but not the rights thereunder to receive such
payments) and the Replacement Royalty Payments, if any, its rights under the
Purchase and Sale Agreement, any Accounts and certain other collateral in
accordance with the terms and conditions thereof;
 
WHEREAS, in addition to the grant of security interest by the Issuer to the
Trustee as set forth in the immediately preceding recital, in order to further
secure repayment of the Original Class A Notes, the Trustee desires that the
Parent pledge all of the Capital Securities of the Issuer owned by the Parent to
the Trustee for the benefit of the Noteholders; and
 
WHEREAS, the Parent and the Trustee hereby agree that the Parent shall execute
and deliver this Pledge and Security Agreement and make the pledge contemplated
hereby to the Trustee for its benefit;
 
NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and in order to induce the Noteholders to purchase the Original
Class A Notes issued pursuant to the Indenture, the Parent agrees, for the
benefit of the Trustee on behalf of each Noteholder, as follows:
 
ARTICLE I
RULES OF CONSTRUCTION AND DEFINED TERMS
 
Section 1.1 Rules of Construction and Defined Terms. The rules of construction
set forth in Annex A shall apply to this Pledge and Security Agreement and are
hereby incorporated by reference into this Pledge and Security Agreement as if
set forth fully in this Pledge and Security Agreement. Capitalized terms used
but not otherwise defined in this Pledge and Security Agreement shall have the
respective meanings given to such terms in Annex A, which is hereby incorporated
by reference into this Pledge and Security Agreement as if set forth fully in
this Pledge and Security Agreement. Not all terms defined in Annex A are used in
this Pledge and Security Agreement.

1

--------------------------------------------------------------------------------


 
ARTICLE II
PLEDGE
 
Section 2.1 Pledge. As security for the payment and performance of the Secured
Obligations and subject to and in accordance with the provisions of this Pledge
and Security Agreement, the Parent hereby pledges, grants, assigns,
hypothecates, transfers and delivers (subject to Section 3.1) to the Trustee,
its successors and assigns, for the security and benefit of the Noteholders, a
continuing first priority security interest in all of the Parent’s right, title
and interest in, to and under the following property, whether now owned or
hereafter acquired (the “Issuer Pledged Collateral”):
 
(a) all of the Parent’s Capital Securities in the Issuer, whether now owned or
acquired in the future, and all certificates, agreements or other instruments,
if any, representing such Capital Securities (the “Issuer Pledged Equity”);
 
(b) subject to Section 6.4, the right to receive all monies and property
representing a distribution in respect of the Issuer Pledged Equity (except for
proceeds of the Notes to the extent not applicable to any Redemption of the
Notes), whether by way of dividend, redemption, liquidation payments, repurchase
or otherwise; and
 
(c) subject to Section 6.4, all proceeds, products and accessions of and to the
Issuer Pledged Equity and any of the foregoing, including all shares,
securities, rights, monies or other property accruing, offered or issued at any
time by way of redemption, conversion, exchange, substitution, preference,
option or otherwise in respect of the Issuer Pledged Equity;
 
TO HAVE AND TO HOLD the Issuer Pledged Collateral, together with all right,
title, interest, powers, privileges and preferences pertaining or incidental
thereto, unto the Trustee, its successors and assigns, forever, subject to the
terms and conditions set forth herein.
 
ARTICLE III
DELIVERY OF ISSUER PLEDGED COLLATERAL
 
Section 3.1 Delivery of Issuer Pledged Collateral. Contemporaneously with the
execution of this Pledge and Security Agreement, the Parent shall deliver or
cause to be delivered to the Trustee, to the extent not previously delivered,
(a) any and all certificates and other instruments evidencing the Issuer Pledged
Equity then held in the form of certificates or other instruments by the Parent,
together with undated stock powers or assignments of such certificates duly
executed and signed in blank, (b) any and all certificates or other instruments
or documents representing any of the Issuer Pledged Collateral then held by the
Parent and (c) all other property comprising part of the Issuer Pledged
Collateral then held in the form of certificates or other instruments by the
Parent with proper instruments of assignment or transfer duly executed and such
other instruments or documents as the Trustee may reasonably request to effect
the purposes contemplated hereby.

2

--------------------------------------------------------------------------------


 
Section 3.2 Recording of Lien. The Parent shall record the Lien of the Trustee
on its records at its principal office within ten Business Days after the date
hereof and provide to the Trustee written confirmation that such Lien has been
so recorded and that there are no other Liens on its records with respect to the
Issuer Pledged Equity.
 
Section 3.3 Capital Securities. If the Parent shall become entitled to receive
or shall receive, in respect of the Issuer Pledged Equity, any Capital
Securities, options, warrants, rights or other similar property, including any
certificate representing any distribution in connection with any
recapitalization, reclassification or increase or reduction of capital (whether
as an addition to, in substitution of or in exchange for such Issuer Pledged
Equity or otherwise), the Parent agrees:
 
(a) to accept the same as the agent of the Trustee;
 
(b) to hold the same in trust on behalf of and for the benefit of the Trustee
and separate and apart from its other property; and
 
(c) to deliver any and all certificates or instruments evidencing the same to
the Trustee on or before the close of business on the fifth Business Day
following the receipt thereof by the Parent, in the exact form received, with
the endorsement or assignment in blank of the Parent when necessary and with
appropriate undated irrevocable proxies duly executed in blank (with signatures
properly guaranteed), to be held by the Trustee, subject to the terms of this
Pledge and Security Agreement, as additional Issuer Pledged Collateral.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
 
Section 4.1 Representations and Warranties. As of the date hereof, the Parent
represents and warrants as follows:
 
(a) The Parent has been duly organized, is validly existing and is in good
standing under the laws of its jurisdiction of organization and has all
licenses, permits, franchises and governmental authorizations necessary to carry
on its business as now being conducted and shall appoint and employ agents or
attorneys in each jurisdiction where it shall be necessary to take action under
this Pledge and Security Agreement. The Parent is duly licensed or qualified to
do business in good standing in each jurisdiction in which such qualification is
required by law, except where such failure to qualify would not reasonably be
likely to result in a Material Adverse Effect. The Parent has the full power and
authority to own the property it purports to own and to carry on its business as
presently conducted and as proposed to be conducted.
 
(b) The Parent is the sole legal and beneficial owner of the Issuer Pledged
Collateral free and clear of any Lien other than the Lien created pursuant to
this Pledge and Security Agreement and the Indenture or other Permitted Liens.
No security agreement, financing statement or other public notice with respect
to all or any part of the Issuer Pledged Collateral is on file or of record in
any public office, except such as may have been filed in favor of the Trustee
pursuant to this Pledge and Security Agreement and the Indenture.

3

--------------------------------------------------------------------------------


 
(c) The consummation of the transactions contemplated hereby has been duly and
validly authorized by the Parent. The Parent has full power to execute and
deliver this Pledge and Security Agreement and to perform its obligations
hereunder and to pledge all the Issuer Pledged Collateral pursuant to this
Pledge and Security Agreement. This Pledge and Security Agreement has been duly
authorized, executed and delivered by the Parent. This Pledge and Security
Agreement constitutes a legal, valid and binding obligation of the Parent
enforceable against the Parent in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, moratorium
or other similar laws affecting creditors’ rights generally and except as
enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity). All requisite action has been taken
by the Parent to make this Pledge and Security Agreement valid and binding upon
the Parent.
 
(d) No consent of any other party (including directors, officers, members,
managers or creditors of the Parent) and no government approval is required that
has not been obtained (i) for the execution, delivery and performance by the
Parent of this Pledge and Security Agreement and each other Transaction Document
to which it is a party, (ii) for the pledge by the Parent of the Issuer Pledged
Collateral pursuant to this Pledge and Security Agreement or (iii) for the
exercise by the Trustee of the rights provided for in this Pledge and Security
Agreement or the remedies in respect of the Issuer Pledged Collateral pursuant
to this Pledge and Security Agreement (except as may be required (x) in
connection with any disposition of all or any part of the Issuer Pledged
Collateral under any laws affecting the offering and sale of securities
generally, (y) under applicable federal and state laws, rules and regulations
and applicable interpretations thereof providing for the supervision or
regulation of the banking or trust businesses generally and applicable to the
Trustee and (z) with respect to the Trustee as a result of any relationship that
the Trustee may have with Persons not parties to, or any activity or business
the Trustee may conduct other than pursuant to, any of the Transaction
Documents).
 
(e) The execution and delivery of this Pledge and Security Agreement
concurrently with the delivery to the Trustee of the certificates and other
items contemplated by Section 3.1 and the taking of the actions described in
Section 3.3 constitute “control” of the Issuer Pledged Equity described in
Section 8-106(b) of the UCC and create a valid security interest in the Issuer
Pledged Collateral securing the Secured Obligations, and the Parent has done
such other acts, if any, reasonably requested by the Trustee to perfect the
security interest in the Issuer Pledged Collateral granted hereunder (including
permitting the Trustee to file any appropriate UCC financing statement against
the Parent).
 
(f) The execution, delivery and performance of this Pledge and Security
Agreement and the consummation of the transactions contemplated by this Pledge
and Security Agreement do not (i) violate the provisions of the Parent
Organizational Documents, (ii) violate the provisions of any Applicable Law
(including any usury law), regulation or order of any Governmental Authority
applicable to the Parent except where such violation would not have or would not
be reasonably expected to have a Material Adverse Effect, (iii) result in a
breach of, or constitute a default under, any material agreement relating to the
management or affairs of the Parent, or any indenture, credit agreement or loan
agreement or any other similar material agreement, lease or instrument to which
the Parent is a party or by which the Parent or any of its material properties
may be bound (which default or breach has not been permanently waived by the
other party to such document) or (iv) result in or create any Lien (other than
Permitted Liens) under, or require any consent that has not been obtained under,
any indenture, credit agreement or loan agreement or any other material
agreement, instrument or document to which the Parent is a party or the
provisions of any order, writ, judgment, injunction, decree, determination or
award of any Governmental Authority, binding upon the Parent, the Issuer Pledged
Collateral or any material properties of the Parent.

4

--------------------------------------------------------------------------------


 
(g) There are no proceedings and there is no action, suit or proceeding at law
or in equity or by or before any Governmental Authority now pending against the
Parent or, to the best knowledge of the Parent, threatened against the Parent
that questions the validity or legality of this Pledge and Security Agreement or
that seeks to prevent the consummation of any of the transactions contemplated
by this Pledge and Security Agreement.
 
(h) All of the Issuer Pledged Equity has been duly authorized and validly issued
by the Issuer and is fully paid and non-assessable.
 
ARTICLE V
SUPPLEMENTS; FURTHER ASSURANCES
 
Section 5.1 Supplements. The Parent agrees that, at any time and from time to
time, at the Parent’s expense and upon the Trustee’s reasonable request, the
Parent will promptly execute and deliver all further instruments and documents,
and take all further action, that may be necessary in the reasonable discretion
of the Trustee, in order to perfect the security interest of the Trustee in the
Issuer Pledged Collateral and to carry out the provisions of this Pledge and
Security Agreement or to enable the Trustee to exercise and enforce its rights
and remedies hereunder with respect to any Issuer Pledged Collateral. The Parent
also agrees that, at any time and from time to time, at the Parent’s expense and
upon the request of the Trustee at the Direction of Noteholders of a majority of
the Outstanding Principal Balance of the Notes, the Parent will file (or cause
to be filed) such UCC financing statements or continuation statements, or
amendments thereto, and such other instruments or notices as may be necessary or
that the Trustee may reasonably request at the Direction of Noteholders of a
majority of the Outstanding Principal Balance of the Notes in order to perfect
and preserve the security interests and other rights granted or purported to be
granted to the Trustee hereby. With respect to the foregoing and the grant of
the security interest hereunder, the Parent hereby authorizes the Trustee to
file one or more UCC financing statements or continuation statements, and
amendments thereto, relative to all or any part of the Issuer Pledged Collateral
without the signature of the Parent where permitted by law. The Parent agrees
that a carbon, photographic or other reproduction of this Pledge and Security
Agreement or any UCC financing statement covering the Issuer Pledged Collateral
or any part thereof shall be sufficient as a UCC financing statement where
permitted by law.
 
Section 5.2 Further Assurances
 
. If the Parent fails to perform any agreement contained herein after receipt of
a written request to do so from the Trustee (it being understood that no such
request need be given after the occurrence and during the continuance of an
Event of Default), the Trustee may itself perform, or cause performance of, such
agreement, in which case the reasonable expenses of the Trustee, including the
fees and expenses of its counsel, incurred in connection therewith shall be
payable by the Parent under Section 12.1.

5

--------------------------------------------------------------------------------


 
ARTICLE VI
COVENANTS
 
Section 6.1 No Liens. The Parent agrees that, without the consent of the Trustee
pursuant to Section 9.1 or Section 9.2 of the Indenture, as applicable, it will
not (a) sell or otherwise dispose of the Issuer Pledged Collateral or any
interest therein or (b) except for Permitted Liens, create or permit to exist
any Lien upon or with respect to any of the Issuer Pledged Collateral or any
interest therein; provided, however, that, so long as no Default or Event of
Default is continuing, the Parent will be entitled to sell, transfer, assign,
convey, contribute or grant the Issuer Pledged Equity subject to the lien of
this Pledge and Security Agreement and satisfaction of the other conditions set
forth in the exception provided in Section 6.2(a) of the Purchase and Sale
Agreement.
 
Section 6.2 Notices. The Parent shall promptly provide the Trustee with copies
of all notices and other communications received by the Parent with respect to
any Issuer Pledged Collateral registered in the name of the Parent.
 
Section 6.3 Voting Rights. So long as the Parent is the owner of the Issuer
Pledged Collateral, notwithstanding anything to the contrary in this Pledge and
Security Agreement or any other Transaction Document, if no Event of Default has
occurred and is continuing, the Parent may exercise any and all voting and
consensual powers pertaining to the Issuer Pledged Collateral or any part
thereof. If an Event of Default has occurred and is continuing, the Parent shall
not be entitled to exercise any of the powers described in the preceding
sentence, which shall be exercised exclusively by the Trustee. Notwithstanding
the foregoing, upon the occurrence and during the continuance of an Event of
Default comprised of any breach by the Parent of its covenant in Section 6.2(c)
of the Purchase and Sale Agreement as to which the Trustee exercises remedies at
law or equity available to it pursuant to or in relation to this Pledge and
Security Agreement in respect of the Issuer Pledged Equity, the Trustee will
have the right to instruct the Independent Member to exercise the powers and
authority granted to the Independent Member pursuant to Section 2.13 of the
limited liability company agreement of the Issuer to exercise any and all rights
and options of the Issuer in relation to the Principal Documents to enforce
performance by the other parties thereto of their obligations thereunder. If the
Independent Member elects not to exercise such rights and options
notwithstanding the provision by the Noteholders of reasonable indemnity
thereto, then the Trustee will have the right to terminate the Independent
Member and to appoint a successor Independent Member of the Issuer to exercise
such rights and options. The Parent agrees to cooperate with the Trustee to
cause such successor Independent Member to succeed the terminated Independent
Member as the Class B Member of the Issuer, to be admitted as a member of the
Issuer, and to obtain and enjoy to the exclusion of the terminated Independent
Member all interests, powers, rights and authority previously owned, possessed
or enjoyed by the terminated Independent Member pursuant to the limited
liability company agreement of the Issuer. The Trustee will not be required to
deliver any such instruction to the Independent Member or to terminate the
Independent Member or appoint any successor Independent Member unless instructed
to do so by Direction of Noteholders of a majority of the Outstanding Principal
Balance of the Notes, will only do so as specified in such Direction, and will
be entitled to be indemnified in full and held harmless by the Noteholders in
connection with its delivery of any such instruction or any such termination or
appointment.

6

--------------------------------------------------------------------------------


 
Section 6.4 Dividends and Distributions. So long as no Event of Default has
occurred and is continuing, the Parent may receive and retain any dividends and
other distributions on the Issuer Pledged Equity to the extent permitted under
the Indenture. If an Event of Default has occurred and is continuing, the Parent
shall not be entitled to receive any subsequent dividends or other distributions
on the Issuer Pledged Equity and, unless otherwise agreed by the Trustee at the
Direction of Noteholders of a majority of the Outstanding Principal Balance of
the Notes, all such subsequent dividends and other distributions shall
constitute Issuer Pledged Collateral.
 
Section 6.5 Capital Securities. The Parent agrees that it will not accept any
Capital Securities or other equity ownership interests, any rights or options to
acquire any Capital Securities or other equity ownership interests or other
securities, each in addition to or in substitution for the Issuer Pledged
Collateral, without prior written consent from the Trustee pursuant to Section
9.1 or Section 9.2 of the Indenture, as applicable, unless the foregoing are
pledged to the Trustee pursuant hereto.
 
Section 6.6 Legal Existence. The Parent shall preserve and maintain (a) its
legal existence as a corporation in good standing under the laws of the State of
Delaware and (b) its qualification to do business in every jurisdiction where
the ownership of its properties and the nature of its business require it to be
so qualified and where the failure to be so qualified would have a material
adverse effect on the security interest created by this Pledge and Security
Agreement; provided, that this Section 6.6 shall not prohibit the Parent (or any
parent entity of the Parent) from entering into any transaction of merger,
consolidation or amalgamation with or, in the case of clause (i)(B) below, a
sale of all or substantially all of the assets of the Parent (or any parent
entity of the Parent) to, any other Person (i)(A) if the Parent (or such parent
entity) is the continuing or surviving corporation or (B) if the Parent (or such
parent entity) is not the continuing or surviving entity unless the continuing
or surviving entity shall have assumed all of the obligations of the Parent
under this Pledge and Security Agreement and the other Transaction Documents to
which the Parent is a party immediately prior to such transaction and (ii) if
the same is otherwise permitted by the terms of the Purchase and Sale Agreement
without causing a violation of any of the covenants therein.
 
Section 6.7 Compliance with Laws. The Parent shall comply with all laws, and
obtain, maintain and comply with all government approvals as shall now or
hereafter be necessary under Applicable Law, in each case in connection with the
making and performance by the Parent of any material provision of this Pledge
and Security Agreement.
 
Section 6.8 Taxes. The Parent shall pay and discharge all material taxes,
assessments and governmental charges or levies imposed on it or on its income or
profits or on any of its properties by a taxing authority, in each case, prior
to the date on which penalties attach thereto, and all lawful claims that, if
unpaid, could reasonably be expected to become a Lien (other than a Permitted
Lien) upon the Issuer Pledged Collateral, unless such matters are being
challenged by the Parent in good faith by appropriate proceedings promptly
instituted and diligently conducted, so long as (a) appropriate reserves shall
have been made therefor and (b) in the case of a charge or claim that has become
a Lien (other than a Permitted Lien), such proceedings conclusively operate to
stay such charge or claim. The Parent will promptly pay or cause to be paid any
valid, final judgment enforcing any such tax, assessment, charge, levy or claim
and cause the same to be satisfied of record.

7

--------------------------------------------------------------------------------


 
Section 6.9 Modifications. The Parent shall not, without the prior written
consent of the Trustee pursuant to Section 9.1 or Section 9.2 of the Indenture,
as applicable, agree to or permit (a) the cancellation or termination of any of
the Parent Organizational Documents, except upon the expiration of the stated
term thereof or in connection with a merger, consolidation, asset sale or other
similar transaction as contemplated by Section 6.6, or (b) any amendment,
supplement or modification of, or waiver with respect to, any of the provisions
of any of the Parent Organizational Documents, if any such amendment,
supplement, modification or waiver would result in a material adverse change in
the value of the Issuer Pledged Collateral or the rights of the Trustee.
 
Section 6.10 No Liquidation. Without the prior written direction by the Trustee
pursuant to Section 9.1 or Section 9.2 of the Indenture, as applicable, the
Parent shall not take any action to liquidate or wind up the Issuer until all of
the Secured Obligations are paid in full.
 
Section 6.11 Monies Held in Trust. Subject to Section 6.4, the Parent shall hold
all monies received by it that constitute Issuer Pledged Collateral (including
any payment or other benefit in breach of this Section 6.11 or Section 6.12) in
trust for the Trustee, in order to satisfy the Secured Obligations pursuant to
the direction of the Trustee.
 
Section 6.12 No Claims. Subject to Section 6.4, the Parent shall not claim
payment, whether directly or by set-off, lien, counterclaim or otherwise, of any
amount that may be or has become due to the Parent from the Issuer (other than
Expenses and Servicing Fees in accordance with Section 3.7(a) of the Indenture
and all royalties payable to the Parent to be held in trust or escrow for Pfizer
and other third parties pursuant to Section 3.7(b) of the Indenture) until all
of the Secured Obligations have been paid in full.
 
ARTICLE VII
TRUSTEE APPOINTED ATTORNEY-IN-FACT
 
Section 7.1 Trustee Appointed Attorney-In-Fact. The Parent hereby appoints the
Trustee, or any Person (including any officer or agent) whom the Trustee may
designate, as the Parent’s true and lawful attorney-in-fact, with full
irrevocable power and authority in the place and stead of the Parent and in the
name of the Parent or in its own name, at the Parent’s cost and expense, from
time to time in the Trustee’s reasonable discretion to take any action and to
execute any instrument that the Trustee may reasonably deem necessary or
advisable to enforce its rights under this Pledge and Security Agreement,
including authority to receive, endorse and collect all instruments made payable
to the Parent representing any distribution, interest payment or other payment
in respect of the Issuer Pledged Collateral or any part thereof and to give full
discharge for the same and to sign, complete and deliver all transfers, proxies
and letters of resignation; provided, however, that the Trustee will not
exercise its powers under this Section 7.1 unless an Event of Default has
occurred and is continuing and unless so instructed by the Noteholders pursuant
to the Indenture.

8

--------------------------------------------------------------------------------


 
ARTICLE VIII
REASONABLE CARE
 
Section 8.1 Reasonable Care. The Trustee shall be deemed to have exercised
reasonable care in the custody and preservation of the Issuer Pledged Collateral
in its possession if the Issuer Pledged Collateral is accorded treatment
substantially equivalent to that which the Trustee accords its own property of
the type of which the Issuer Pledged Collateral consists, it being understood
that the Trustee shall have no responsibility for (a) ascertaining or taking
action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relative to any Issuer Pledged Collateral, whether or not the
Trustee has or is deemed to have knowledge of such matters, or (b) taking any
necessary steps to preserve rights against any parties with respect to any
Issuer Pledged Collateral absent its gross negligence or willful misconduct.
 
ARTICLE IX
NO LIABILITY
 
Section 9.1 No Liability. Neither the Trustee nor any of its directors,
officers, employees or agents shall be deemed to have assumed any of the
liabilities or obligations of the Parent as a result of the pledge and security
interest granted under or pursuant to this Pledge and Security Agreement. In the
absence of gross negligence or willful misconduct, the Trustee or any of its
directors, officers, employees or agents shall not be liable for any failure to
collect or realize upon the Secured Obligations or any collateral security or
guarantee therefor, or any part thereof, or for any delay in so doing nor shall
it be under any obligation to take any action whatsoever with regard thereto.
 
ARTICLE X
REMEDIES UPON EVENT OF DEFAULT
 
Section 10.1 Remedies Upon Event of Default. If an Event of Default shall have
occurred and be continuing, and subject to Section 4.3 of the Indenture:
 
(a) The Trustee may exercise the power of attorney described in Section 7.1 with
respect to any of the certificates or other instruments delivered pursuant to
Section 3.1 with respect to the Issuer Pledged Collateral, and may sign,
complete and deliver all transfers, proxies and letters of resignation and do
all acts and things that the Trustee may in its absolute discretion specify to
enable or assist the Trustee to perfect or improve its security over the Capital
Securities, to vest ownership of the Capital Securities in the Trustee or its
nominee, to provide that the Trustee is registered as the holder of the Capital
Securities, to exercise any rights or powers attaching to the Capital
Securities, to sell the Capital Securities or otherwise to enforce any of the
rights of the Trustee under this Pledge and Security Agreement.

9

--------------------------------------------------------------------------------


 
(b) The Trustee may exercise in respect of the Issuer Pledged Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party on default under the UCC,
to the extent permitted by Applicable Law or the UCC as then in effect in any
applicable jurisdiction, and the Trustee may also in its sole discretion,
without notice except as specified below or except as required by mandatory
provisions of the UCC and other Applicable Law, sell the Issuer Pledged
Collateral or any part thereof in one or more parcels at public or private sale
or at any of the Trustee’s offices or elsewhere, for cash, on credit or for
future delivery, and at such price or prices and upon such other terms as the
Trustee may deem commercially reasonable, irrespective of the impact of any such
sales on the market price of the Issuer Pledged Collateral at any such sale.
Each purchaser at any such sale shall hold the property, sold absolutely, free
from any claim or right on the part of the Parent, and the Parent hereby waives
(to the extent permitted by law) all rights of redemption, stay and/or appraisal
that it now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted. The Parent agrees that, to the extent
notice of sale shall be required by law, at least ten days’ notice to the Parent
of the time and place of any public or private sale shall constitute reasonable
notification. The Trustee shall not be obligated to make any sale of Issuer
Pledged Collateral regardless of notice of sale having been given. The Trustee
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned. The Trustee shall incur
no liability as a result of the sale of the Issuer Pledged Collateral, or any
part thereof, at any public or private sale. The Parent hereby waives any claims
against the Trustee arising by reason of the fact that the price at which any
Issuer Pledged Collateral may have been sold at such a private sale was less
than the price that might have been obtained at a public sale.
 
(c) The Parent recognizes that the Trustee may elect in its sole discretion to
sell all or a part of the Issuer Pledged Collateral to one or more purchasers in
privately negotiated transactions in which the purchasers will be obligated to
agree, among other things, to acquire the Issuer Pledged Collateral for their
own account, for investment and not with a view to the distribution or resale
thereof. The Parent acknowledges that any such private sales may be at prices
and on terms less favorable than those obtainable through a public sale
(including a public offering made pursuant to a registration statement under the
Securities Act), and the Parent and the Trustee agree that the mere fact that
such private sales were private sales individually negotiated, does not mean
that such private sales were not made in a commercially reasonable manner, and
that the Trustee has no obligation to engage in public sales or to delay sale of
any Issuer Pledged Collateral to permit the Issuer to register the Issuer
Pledged Collateral for a form of public sale thereof requiring registration
under the Securities Act.
 
(d) Any cash held by the Trustee as Issuer Pledged Collateral, and all cash
proceeds received by the Trustee in respect of any sale of, collection from or
other realization upon all or any part of the Issuer Pledged Collateral, shall,
as soon as reasonably practicable, be applied by the Trustee first to the
payment of the costs and expenses (including pursuant to Section 12.1) of such
sale, collection or other realization, if any, including reasonable
out-of-pocket costs and expenses of the Trustee (including the reasonable fees
and out-of-pocket expenses of its counsel), and all reasonable expenses,
liabilities and advances made or incurred by the Trustee in connection therewith
to the extent not paid by the Parent pursuant to Section 12.1, second to the
payment of the Secured Obligations in accordance with the terms of the Indenture
and third all remaining amounts shall promptly be paid to the Parent or its
successors or assigns.

10

--------------------------------------------------------------------------------


 
(e) The Trustee may by writing without notice to the Parent appoint one or more
persons as the Trustee deems fit to be a receiver in relation to the Issuer
Pledged Collateral. Where the Trustee appoints two or more persons as such
receiver, such receivers may act jointly or independently. With respect to the
enforcement of this Pledge and Security Agreement, such receiver may sell,
charge or otherwise dispose of the Issuer Pledged Collateral, exercise any
powers, discretion, voting or other rights or entitlements in relation to the
Issuer Pledged Collateral and generally carry out any other action that such
receiver may in such receiver’s sole discretion deem necessary in relation to
the enforcement of this Pledge and Security Agreement. Such receiver shall have,
in addition to the other powers set forth in this Section 10.1(e), the power to:
 
(i) take possession of, collect and get in the Issuer Pledged Collateral and,
for that purpose, take such proceedings as may seem to such receiver to be
expedient;
 
(ii) raise or borrow money and grant security therefor over the Issuer Pledged
Collateral;
 
(iii) appoint an attorney or accountant or other professionally qualified person
to assist such receiver in the performance of such receiver’s functions;
 
(iv) bring or defend any action or other legal proceeding in the name of and on
behalf of the Parent in respect of the Issuer Pledged Collateral;
 
(v) do all acts and execute in the name and on behalf of the Parent any document
or deed in respect of the Issuer Pledged Collateral;
 
(vi) make any payment that is necessary or incidental to the performance of such
receiver’s functions;
 
(vii) make any arrangement or compromise on behalf of the Parent in respect of
the Issuer Pledged Collateral;
 
(viii) rank and claim in the insolvency or liquidation of the Issuer and receive
dividends and accede to agreements for the creditors of the Issuer;
 
(ix) present or defend a petition for the winding up of the Issuer; and
 
(x) do all other things incidental to the exercise of the foregoing powers.
 
(f) The Parent agrees that:
 
(i) in any sale of any of the Issuer Pledged Collateral whenever an Event of
Default shall have occurred and be continuing, the Trustee is hereby authorized
to comply with any limitation or restriction in connection with such sale as it
may be advised by counsel is necessary in order to:
 
(A) avoid any violation of Applicable Law (including compliance with such
procedures as may restrict the number of prospective bidders and purchasers,
require that such prospective bidders and purchasers have certain qualifications
and restrict such prospective bidders and purchasers to Persons who will
represent and agree that they are purchasing for their own account for
investment and not with a view to the distribution or resale of such Issuer
Pledged Collateral); or

11

--------------------------------------------------------------------------------


 
(B) obtain any required approval of the sale or of the purchaser by any
Governmental Authority or official; and
 
(ii) such compliance shall not result in such sale being considered or deemed
not to have been made in a commercially reasonable manner, nor shall the Trustee
be liable or accountable to the Parent for any discount allowed by the reason of
the fact that such Issuer Pledged Collateral is sold in compliance with any such
limitation or restriction.
 
ARTICLE XI
PURCHASE OF THE ISSUER PLEDGED COLLATERAL
 
Section 11.1 Purchase of the Issuer Pledged Collateral. The Parent may, but
shall not be required to, bid on and be a purchaser of the Issuer Pledged
Collateral or any part thereof or any right or interest therein at any sale
thereof, whether pursuant to foreclosure, power of sale or otherwise hereunder
and the Trustee may apply the purchase price to the payment of the Secured
Obligations secured hereby. Any purchaser of all or any part of the Issuer
Pledged Collateral shall, upon any such purchase, acquire good title to the
Issuer Pledged Collateral so purchased, free of the security interests created
by this Pledge and Security Agreement.
 
ARTICLE XII
EXPENSES
 
Section 12.1 Expenses. The Parent will upon demand pay to the Trustee the amount
of any and all reasonable expenses, including the reasonable fees and expenses
of its counsel and of any experts and the Trustee, and any transfer taxes, in
each case payable upon sale of the Issuer Pledged Collateral, which the Trustee
may incur in connection with (a) the custody or preservation of, or the sale of,
collection from or other realization upon, any of the Issuer Pledged Collateral,
(b) the exercise or enforcement of any of the rights of the Trustee hereunder,
(c) the failure by the Parent to perform or observe any of the provisions hereof
or (d) the administration of this Pledge and Security Agreement. Any amount
payable by the Parent pursuant to this Section 12.1 shall be payable upon demand
and shall constitute Secured Obligations secured hereby.
 
ARTICLE XIII
NO WAIVER; REMEDIES
 
Section 13.1 No Waiver; Remedies. No failure or delay on the part of the Trustee
to exercise, and no course of dealing with respect to, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise by the Trustee of any right,
power or remedy preclude any additional exercise by the Trustee of such right,
power or remedy. The remedies herein provided are to the fullest extent
permitted by law cumulative and are not exclusive of any remedies provided by
law. No notice to or demand on the Parent in any case shall entitle the Parent
to any other or further notice or demand in similar or other circumstances.

12

--------------------------------------------------------------------------------


 
ARTICLE XIV
AMENDMENTS
 
Section 14.1 Amendments. No waiver, amendment, modification or termination of
any provision of this Pledge and Security Agreement, or consent to any departure
by the Parent therefrom, shall in any event be effective without the written
concurrence of the Trustee pursuant to Section 9.1 or Section 9.2 of the
Indenture, as applicable, and (except as otherwise provided in Section 15.1)
none of the Issuer Pledged Collateral shall be released without the written
consent of the Trustee pursuant to Section 9.1 or Section 9.2 of the Indenture,
as applicable. Any such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.
 
ARTICLE XV
RELEASE; TERMINATION
 
Section 15.1 Release; Termination. Upon payment and performance in full of the
Secured Obligations or discharge of the Indenture pursuant to Section 11.1 of
the Indenture, this Pledge and Security Agreement shall terminate automatically,
and the Trustee (a) upon written request by the Parent shall promptly deliver to
the Parent any remaining Issuer Pledged Collateral and money received in respect
thereof in its possession, and all documents, agreements or instruments
representing the Issuer Pledged Collateral held by the Trustee prior to such
termination, and (b) upon written request by the Parent, shall promptly execute
and deliver to the Parent and, if necessary, file or record, at the Parent’s
expense, all such documentation (including UCC termination statements) necessary
to release, and evidence the release of, the liens on the Issuer Pledged
Collateral, such documentation to be prepared by the Parent and delivered to the
Trustee. If the Trustee fails to promptly deliver or file or record the UCC
termination statements referred to in, and in accordance with, clause (b) in the
immediately preceding sentence, then the Parent may file or record such UCC
termination statements.
 
ARTICLE XVI
NOTICES
 
Section 16.1 Notices. All Notices shall be in writing and shall be effective (a)
upon receipt when sent through the mails, registered or certified mail, return
receipt requested, postage prepaid, with such receipt to be effective the date
of delivery indicated on the return receipt, (b) upon receipt when sent by an
overnight courier, (c) on the date personally delivered to an authorized officer
of the party to which sent, (d) on the date transmitted by legible telecopier
transmission with a confirmation of receipt or (e) in the case of any report
that is of a routine nature, on the date sent by first class mail or overnight
courier or transmitted by legible telecopier transmission, in all cases, with a
copy emailed to the recipient at the applicable address, addressed to the
recipient in accordance with Section 12.5 of the Indenture. Each party hereto
may, by notice given in accordance herewith to each of the other parties hereto,
designate any further or different address to which subsequent Notices shall be
sent.

13

--------------------------------------------------------------------------------


 
ARTICLE XVII
CONTINUING SECURITY INTEREST
 
Section 17.1 Continuing Security Interest. This Pledge and Security Agreement
shall create a continuing Lien in the Issuer Pledged Collateral and remain in
full force and effect until the release thereof pursuant to Section 15.1 or the
sale thereof pursuant to Section 11.1, shall be binding upon the Parent and its
successors, transferees and assigns and shall inure to the benefit of and be
enforceable by the Trustee and its successors, transferees and assigns;
provided, however, that the Parent may not (unless otherwise permitted under the
terms of the Indenture) assign any of its obligations hereunder without the
prior written consent of the Trustee. The Trustee and the Noteholders may assign
or otherwise transfer any indebtedness held by any of them secured by this
Pledge and Security Agreement to any other Person in accordance with the
Indenture, and such transfer will not diminish the rights and benefits granted
to the Trustee herein or otherwise.
 
ARTICLE XVIII
SECURITY INTEREST ABSOLUTE
 
Section 18.1 Security Interest Absolute. All rights of the Trustee and security
interests hereunder, and all obligations of the Parent hereunder, shall be
absolute and unconditional irrespective of, and the Parent hereby irrevocably
waives any defenses it may now have or may hereafter acquire in any way relating
to, any or all of the following:
 
(a) any lack of validity or enforceability of any of the Transaction Documents
or any other agreement or instrument relating thereto (other than against the
Trustee);
 
(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Secured Obligations, or any other amendment or waiver of
or any consent to any departure from the Transaction Documents or any other
agreement or instrument relating thereto, including any increase in the Secured
Obligations resulting from the extension of additional credit;
 
(c) any taking, exchange, surrender, release or non-perfection of any Issuer
Pledged Collateral or any other collateral securing the Secured Obligations, or
any release or amendment or waiver of or consent to any departure from any
guaranty, for all or any of the Secured Obligations;
 
(d) any manner of application of any other collateral, or proceeds thereof, to
all or any of the Secured Obligations, or any manner of sale or other
disposition of any other collateral securing all or any of the Secured
Obligations or any other obligations of the Issuer under or in respect of the
Transaction Documents;
 
(e) any change, restructuring or termination of the limited liability company
structure or existence of the Issuer;
 
(f) the release or reduction of liability of any guarantor or surety with
respect to the Secured Obligations; or

14

--------------------------------------------------------------------------------


 
(g) any other circumstance (including any statute of limitations) or any
existence of or reliance on any representation to the Trustee that might
otherwise constitute a defense available to, or a discharge of, the obligations
of the Parent.
 
ARTICLE XIX
INDEMNITY
 
Section 19.1 Indemnity. The Parent agrees to indemnify, reimburse, defend and
save and hold the Trustee and its officers, directors, employees, agents,
advisors and affiliates (each, an “Indemnitee” and, collectively, the
“Indemnitees”) harmless from and against, and shall pay on demand, any and all
liabilities, losses, obligations, damages, injuries, penalties, claims, demands,
actions, suits, judgments and any and all costs and expenses (including
attorneys’ fees and disbursements) of whatsoever kind and nature imposed on,
asserted against or incurred by any of the Indemnitees (a) in connection with
the custody or preservation of, or the sale of, collection from or other
realization upon, any of the Issuer Pledged Collateral pursuant to the exercise
or enforcement of any of the rights of the Trustee hereunder, (b) in connection
with the failure by the Parent to perform or observe any of the provisions
hereof or (c) arising out of or in connection with or resulting from this Pledge
and Security Agreement and the transactions contemplated hereby, excluding those
arising out of the bad faith, gross negligence or willful misconduct of any
Indemnitee. Each Indemnitee agrees to use its best efforts to promptly notify
the Parent of any assertion of any such liability, damage, injury, penalty,
claim, demand, action, judgment or suit of which such Indemnitee has knowledge.
 
The obligations of the Parent in this Section 19.1 shall survive the termination
of this Pledge and Security Agreement.
 
ARTICLE XX
OBLIGATIONS SECURED BY ISSUER PLEDGED COLLATERAL
 
Section 20.1 Obligations Secured by Issuer Pledged Collateral. Any amounts paid
by any Indemnitee as to which such Indemnitee has the right to indemnification,
and any amounts paid by the Trustee in preservation of any of its rights or
interest in the Issuer Pledged Collateral, shall constitute Secured Obligations
secured by the Issuer Pledged Collateral.
 
ARTICLE XXI
SEVERABILITY
 
Section 21.1 Severability. Any provision of this Pledge and Security Agreement
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Where provisions
of any law or regulation resulting in such prohibition or unenforceability may
be waived, they are hereby waived by the parties hereto to the full extent
permitted by law so that this Pledge and Security Agreement shall be deemed a
valid, binding agreement in accordance with its terms.

15

--------------------------------------------------------------------------------


 
ARTICLE XXII
COUNTERPARTS; EFFECTIVENESS
 
Section 22.1 Counterparts; Effectiveness. This Pledge and Security Agreement and
any amendments, waivers, consents or supplements may be executed in
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. This Pledge and Security Agreement shall become effective upon
the execution and delivery of a counterpart hereof by each of the parties
hereto.
 
ARTICLE XXIII
REINSTATEMENT
 
Section 23.1 Reinstatement. This Pledge and Security Agreement shall continue to
be effective or be reinstated, as the case may be, if at any time any amount
received by the Trustee hereunder or pursuant hereto is rescinded or must
otherwise be restored or returned by the Trustee, as the case may be, upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the Parent
or upon the appointment of any intervenor or conservator of, or trustee or
similar official for, the Parent or any substantial part of its assets, or upon
the entry of an order by a bankruptcy court avoiding the payment of such amount,
or otherwise, all as though such payments had not been made.
 
ARTICLE XXIV
SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL
 
Section 24.1 SUBMISSION TO JURISDICTION.
 
(a) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS PLEDGE AND SECURITY
AGREEMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK LOCATED IN THE
BOROUGH OF MANHATTAN, THE CITY OF NEW YORK OR OF THE UNITED STATES FEDERAL COURT
SITTING IN THE BOROUGH OF MANHATTAN, THE CITY OF NEW YORK, AND, BY EXECUTION AND
DELIVERY OF THIS PLEDGE AND SECURITY AGREEMENT, EACH PARTY HERETO CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 16.1. NOTHING IN THIS PLEDGE AND
SECURITY AGREEMENT SHALL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW. EACH PARTY HERETO IRREVOCABLY WAIVES, TO
THE MAXIMUM EXTENT PERMITTED BY LAW, ANY OBJECTION, INCLUDING ANY OBJECTION TO
THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, THAT IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF THIS PLEDGE AND SECURITY AGREEMENT OR ANY DOCUMENT
RELATED HERETO. EACH PARTY HERETO WAIVES PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
NEW YORK LAW.

16

--------------------------------------------------------------------------------


 
(b) THE PARENT IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE SENDING OF COPIES
THEREOF BY FEDERAL EXPRESS OR OTHER OVERNIGHT COURIER COMPANY, TO THE PARENT AT
ITS ADDRESS SPECIFIED BY SECTION 16.1.
 
ARTICLE XXV
GOVERNING LAW
 
Section 25.1 GOVERNING LAW. THIS PLEDGE AND SECURITY AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL SUBSTANTIVE LAWS OF THE STATE
OF NEW YORK WITHOUT REFERENCE TO THE RULES THEREOF RELATING TO CONFLICTS OF LAW
OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS, EXCEPT TO THE EXTENT THE VALIDITY OR PERFECTION
OF THE SECURITY INTEREST HEREUNDER, OR THE REMEDIES HEREUNDER, ARE GOVERNED BY
THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK.
 
ARTICLE XXVI
TABLE OF CONTENTS AND HEADINGS
 
Section 26.1 Table of Contents and Headings. The Table of Contents and headings
of the Articles and Sections of this Pledge and Security Agreement have been
inserted for convenience of reference only, are not to be considered a part
hereof and shall in no way modify or restrict any of the terms or provisions
hereof.
 
[SIGNATURE PAGE FOLLOWS]

17

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties hereto has caused this Pledge and
Security Agreement to be duly executed and delivered as of the date first above
written.
 
INSITE VISION INCORPORATED
 
By:
   
Name:
 
Title:
U.S. BANK NATIONAL ASSOCIATION,
not in its individual capacity but solely as Trustee
 
By:
   
Name:
 
Title:

 
 
 

--------------------------------------------------------------------------------

 


Annex A




See Annex A to the Purchase and Sale Agreement by and between Azithromycin
Royalty Sub LLC and the Company dated February 21, 2008, attached as Exhibit
10.1 to this Quarterly Report on Form 10-Q".